Citation Nr: 0402088	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1955 to 
October 1957.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a December 2001 Department of Veterans Affairs 
(VA) rating decision in which the regional office (RO) in San 
Juan, Puerto Rico, granted the veteran an increased rating of 
30 percent for chronic bronchitis.


REMAND

In the VA Form 9 the veteran filed in October 2002, he 
requested a hearing before a Member of the Board at the RO.  
He also requested a hearing before a decision review officer 
at the RO.  The hearing before a RO's Decision Review Officer 
was held in December 2002.  However, the veteran has not 
retracted his request for a hearing before a Member of the 
Board.

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MAARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




